DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-23 have been examined in this application. This communication is the first action on the merits.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “330” has been used to designate both “Triage 3: In-person of Phone Pre-op” as in Figure 3 and “Send patient to phone consultation” as in Figure 4C. [0036] of applicant’s originally filed specification uses reference character “350” to designate “Send patient to phone consultation” as in Figure 4C.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “322” as in [0028].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  “290” as in Figures 2 and 3 and “732” as in Figure 7B.
The drawings are objected to because there is a typo in “Triage 3” of Figure 3:  “In-person of Phone Pre-op” should be “In-person or Phone Pre-op.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in [0075]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The use of the terms Epic®, Cerner®, eClinicalWorks®, Twilio®, SendGrid®, and Lob®, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 does not end in a period “.” and therefore the claim does not end, rendering it indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-12 and 23) and manufacture (claims 13-22) which recite steps of:  (claims 1 and 13) retrieving information from an EMR, obtaining patient answers to questions, evaluating the EMR information and questionnaire answers, and recommending a pathway; and (claim 23) storing a library of pathways, retrieving information from a patient’s EMR, assembling a database record in a patient EMR database, storing the database record in a database, posing a questionnaire to patients, obtaining the patient’s answers, evaluating the EMR information and questionnaire answers, recommending a pathway, recommending at least one pathway, instantiating the pathway, and populating the instantiated orders with data.

Step 2A, Prong One:
These steps of (claims 1 and 13) retrieving information from an EMR, obtaining patient answers to questions, evaluating the EMR information and questionnaire answers, and recommending a pathway and (claim 23) retrieving information from a patient’s EMR, posing a questionnaire to patients, obtaining the patient’s answers, evaluating the EMR information and questionnaire answers, recommending a pathway, recommending at least one pathway, instantiating the pathway, and populating the instantiated orders with data, as drafted, under the broadest reasonable interpretation (BRI), includes managing personal behavior or relationships or interactions between people but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (claim 1) by computer; (claim 13) one or more computers, processor, and memory; and (claim 23) memory, computer, database, and by computer language, these steps in the context of this claim encompass managing personal behavior or relationships or interactions between people. 
Specifically, the BRI of the steps of (claims 1 and 13) retrieving information from an EMR, obtaining patient answers to questions, evaluating the EMR information and questionnaire answers, and recommending a pathway as well as the steps of (claim 23) retrieving information from a patient’s EMR, posing a questionnaire to patients, obtaining the patient’s answers, evaluating the EMR information and questionnaire answers, recommending a pathway, recommending at least one pathway, instantiating the pathway, and populating the instantiated orders with data includes performance by a human, such as during a preoperative evaluation, other than recitation as being performed by a computer. Accordingly, these steps amount to 
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the steps of (claims 1 and 13) evaluating the EMR information and questionnaire answers and (claim 23) evaluating the patient’s EMR and evaluating the EMR information and questionnaire answers, under their BRI, include performance of the limitations in the mind but for recitation of generic computer components, as discussed above. That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, narrowing or defining organizing human activity including selecting a pathway and recommending the selected pathway; claims 4 and 14, narrowing or defining the mental processes of evaluating an EMR and assessing the patient’s answers as well as the organizing of human activity including posing a questionnaire and proposing a pathway; claims 5 and 15, narrowing or defining organizing human activity including posing a questionnaire and recommending a pathway as well as mental processes claims 6-12, narrowing or defining the mental process of evaluating EMR information and questionnaire answers as well as the organizing of human activity including recommending to interview and counsel the patient, recommending an in-person evaluation, and posing of the questionnaire; claims 16-22, narrowing or defining organizing human activity including the instantiation of the recommended pathways as well as the posing of the questionnaire; all reciting particular aspects of how claimed limitations may be performed in the mind or include certain methods of organizing human activity but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 1) by computer; (claim 13) one or more computers, processor, and memory; and (claim 23) memory, computer, database, and by computer amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0101], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1 and 13) retrieving information from an EMR and obtaining patient answers to questions; and (claim 23) retrieving information from a patient’s EMR and obtain the patient’s answers amounts to mere data gathering; recitation of (claims 1, 13, and 23) evaluating the EMR information and questionnaire answers and (claim 23) patient medical record database, medical encounters, medical record episode records amounts 
generally link the abstract idea to a particular technological environment or field of use (such as (claim 1) by computer; (claim 13) one or more computers, processor, and memory; and (claim 23) memory, computer, database, and by computer generally links to a computer environment; (claim 23) per-surgical evaluation generally links to a surgical use, as well as at least one condition under evaluation being frailty generally linking to evaluating for frailty, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 12, 14-15, and 22, reciting generic computer usage, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 4-5, 12, 14-15, and 22, reciting posing a questionnaire, obtaining answers to questions of the questionnaire, adjusting further questions to be asked, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 3, reciting patient medical record database, medical encounters, and medical record episode records, claims 4-5 and 14-15, reciting EMR, questionnaire, and answers, and claims 12 and 22, reciting manipulation of further questions of the questionnaire, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; claims 2-5, 12, 14-15, and 22, generally linking to a computer environment through recitation of generic computer usage, claims 4 and 14, generally linking to referrals for a multi-encounter medical procedure, claims 5 and 15, generally linking to a surgical use, claims 6-11 and 16-21, generally linking to specific risks, recommendations, and/or pathways, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  (claims 1, 13, and 23) retrieving information from a patient’s EMR and (claim 23) storing a library of electronic templates of pathways and storing the database record in a database of patient episode database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  claim 2, receiving an instruction from medical staff…to select a pathway template, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 2, storing a library of electronic templates of pathways, claim 3 storing the database record in a database of patient episode database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham.

Claims 1 and 13:
Amarasingham discloses:
(claim 1)  A method, comprising the steps of:
(claim 13)  An apparatus, comprising:
(claim 13)  one or more computers, each having a processor and a memory, the memor(ies) having stored therein instructions programmed to cause the computer(s) to:
[0029] discloses the system as including a computer system, which necessarily includes at least a processor and memory storing instructions to be executed by the processor.
by computer, retrieving information from a patient's electronic medical record (EMR) stored in an electronic medical record system of a medical facility;
[0030]
by computer, obtaining the patient's answers to questions of a questionnaire, the questions designed to identify risk characteristics of the patient and/or appropriateness of care preferences of the patient;
[0031], see "predictive screening health questionnaires" and "patient preference survey"
by computer, evaluating the EMR information and questionnaire answers together to evaluate risk characteristics of the patient and/or appropriateness of care preferences of the patient; and
[0029], "these data are used to determine the likelihood of occurrence of an adverse event or disease classification via a risk score for selected patients so that they may receive more targeted intervention, treatment, and care…"
by computer, based on the evaluating, recommend to medical staff of the medical facility, at least one pathway to be implemented by the medical staff in the patient's care, from among a library of templates of pathways, the pathways being standardized sets of tasks, medications, and/or interventions for an identified population of patients, each template pathway being neutral as to patient and schedule.
[0048], disclosing a predictive model that provides treatment or therapy recommendations based on the patient's data.

Claim 2:  Amarasingham discloses the method of claim 1, as discussed above. Amarasingham further discloses: 
in the memory of a computer, storing a library of electronic templates of pathways for treatment of patients;
[0048], as discussed above, discloses a predictive model that provides treatment or therapy recommendations based on the patient's data, which is part of the computer system, such as disclosed in [0029].
by computer, receiving an instruction from medical staff or a pathway-selection computer of a medical facility to select a pathway template from the library, and an identification of a patient;
Figure 4 and [0045]-[0052], discussing the inputs and outputs of the system. Medical staff inputting patient data and the system retrieving said data to then execute the system of Amarasingham acts as an instruction to provide the recommendation.
by computer, recommending the selected pathway for the identified patient.
[0048] discloses a predictive model that provides treatment or therapy recommendations based on the patient's data, which can include a course of treatment or therapy (i.e. pathway).

Claim 9:  Amarasingham discloses the method of claim 1, as discussed above. Amarasingham further discloses:
the appropriateness of care preference identified by evaluating the EMR information and questionnaire answers is risk that the patient may have an atypical risk preference; and
[0122]-[0126] disclose a specific example of care preferences regarding oncology, where [0123] patients can communicate their preferences to healthcare providers via surveys. An example of atypical preference is disclosed in [0122], where cultural beliefs may impact treatment decisions.
the recommendation is to interview the patient and to counsel for appropriate treatment.	
[0126] discloses a specific example of patient interview and counseling through "palliative care consultations." Generally speaking, the surveys of [0123] function as an interview and educational materials as in [0124]-[0126] function as counseling.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Morita et al. (US 2008/0208631 A1), hereinafter Morita. 

Claim 3:
Amarasingham discloses the method of claim 1, as discussed above.

While Amarasingham does disclose utilizing patient electronic medical records, Amarasingham does not explicitly specify the manner in which these records are stored. However, Morita does disclose the limitations of claim 3, specifically:
by computer, assembling a database record in a patient electronic medical record database, the record reflecting medical encounters of a patient and assembling them into a plurality of medical episode records for the patient, the episodes relating to corresponding medical conditions of the patient, each episode record storing information relating to care encounters of that episode relating to treatment of the corresponding condition;
[0025] discloses associating EMR data in a variety of manners, such as by patient encounter, time/date range, problem, procedure, etc…
storing the database record in a database of patient episode database, designed to permit longitudinal retrieval of encounters of an episode.
[0079] discloses storing the medical data in data storage, which as in [0077] can be a database.

Amarasingham with the limitations discussed above as disclosed by Morita.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham in order to satisfy the need “for systems and methods that allow users to view an entire patient context” (Morita:  [0009]) and to decrease clutter to increase visualization of associations between data (Morita:  [0025]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Knoop et al. (US 2019/0096509 A1), hereinafter Knoop. 

Claims 4 and 14:
Amarasingham discloses the method of claim 1 and the apparatus of claim 13, as discussed above. Amarasingham further discloses:
automatically, by computer, in response to receiving a referral of the patient to a physician for a multi-encounter medical procedure, evaluating the patient's electronic medical record (EMR) for conditions suggesting the possibility of an at risk condition for the patient,
Figure 3 illustrates an example timeline of a multi-encounter medical procedure. [0030] discloses EMR data. [0029], "these data are used to determine the likelihood of occurrence of an adverse event or disease classification via a risk score for selected patients so that they may receive more targeted intervention, treatment, and care…"

Amarasingham does disclose administering of a questionnaire, Amarasingham does not specifically disclose administering of the questionnaire “in response to the EMR evaluation.” However, Knoop does disclose these remaining limitations, specifically:
in response to the EMR evaluation determining that the patient is possibly at risk, by computer, posing the questionnaire to the patient, the questionnaire being specifically diagnostic for the at risk condition;
[0066] discloses administering a questionnaire based on, for example, a patient's EMR, to further assess health risk, such as in [0069] and [0070].
by computer, assessing the patient's answers to the questionnaire against criteria for the at risk condition; and
[0069] discloses determining an associated score for the possible health risk.
if the questionnaire assessment indicates the at risk condition for the patient, by computer, proposing a pathway for the patient, (claim 14) the pathway chosen from among a library of templates of pathways based at least in part on the at risk condition assessed for the patient, the pathways being standardized sets of tasks, medications, and/or interventions for an identified population of patients, each template pathway being neutral as to patient and schedule.
Knoop [0069] and [0070] disclose determining health risk. Amarasingham [0048] discloses a predictive model that provides treatment or therapy recommendations based on the patient's data, which can include a course of treatment or therapy (i.e. pathway).

Amarasingham with the limitations discussed above as disclosed by Knoop.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham in order to allow “an accurate assessment of health risk to a patient” (Knoop:  [0015]).

Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Lagoo-Deenadayalan et al. (Common Perioperative Complications in Older Patients), hereinafter LD.

Claims 5 and 15:
Amarasingham discloses the method of claim 1 and the apparatus of claim 13, as discussed above. 

	While Amarasingham does disclose posing questionnaires and evaluating the answers, Amarasingham does not explicitly disclose the limitations of claims 5 and 15. However, Amarasingham in view of LD does disclose these limitations, specifically:
as part of routine pre-surgical evaluation by a hospital, by computer posing the questionnaire to all patients for specified classes of procedures, the patients meeting specified criteria for risk of frailty, and obtaining patients' answers to questions of the 
LD Page 361, "Introduction" discloses performing a perioperative risk assessment (i.e. questionnaire) with subsequent Pages 361-366 disclosing "Age-Related Complications." In light of [0009] of applicant's originally filed specification which discloses frailty being determined by age, "Age-Related Complications" satisfies frailty, which is also explicitly discussed on Pages 365, 366, and 371 of LD.
by computer, evaluating the patients' questionnaire answers to evaluate frailty; and
Amarasingham [0029], "these data are used to determine the likelihood of occurrence of an adverse event or disease classification via a risk score for selected patients so that they may receive more targeted intervention, treatment, and care…" with LD disclosing frailty, as discussed above.
by computer, if the questionnaire evaluating determines that the patient is likely frail, recommending to medical staff at least one pathway from the library relating to frailty to be implemented by the medical staff in the patient's care, (claim 15) from among a library of templates of pathways, the pathways being standardized sets of tasks, medications, and/or interventions for an identified population of patients, each template pathway being neutral as to patient and schedule.
Amarasingham [0048], disclosing a predictive model that provides treatment or therapy recommendations based on the patient's data, with LD disclosing frailty, as discussed above.

Amarasingham with the limitations discussed above as disclosed by LD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “identifying, preventing, and treating postoperative complications in elderly patients” (LD:  Page 361, “Introduction”).

Claims 6 and 16:
Amarasingham discloses the method of claim 1 and the apparatus of claim 13, as discussed above. 

	While Amarasingham does disclose evaluating patient data to determine possible risks or adverse events, Amarasingham does not explicitly disclose (claim 6) “the risk characteristic identified by evaluating the EMR information and questionnaire answers is frailty” and (claim 16) “the instantiated pathway relates to reducing risk of postoperative delirium.” However, LD does disclose these limitations, specifically:
(claim 6)  the risk characteristic identified by evaluating the EMR information and questionnaire answers is frailty.
Page 361, "Introduction" discloses performing a perioperative risk assessment with subsequent Pages 361-366 disclosing "Age-Related Complications." In light of [0009] of applicant's originally filed specification which discloses frailty being determined by age, "Age-Related Complications" satisfies frailty, which is also explicitly discussed on Pages 365, 366, and 371 of LD.
(claim 16)  
Pages 361-365 disclose postoperative delirium as a postoperative complication, with risk factors to be considered during preoperative evaluation discussed on Pages 362-363 and Table 29.3. Prevention is discussed on Pages 364-365 and Table 29.5.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus as disclosed by Amarasingham with “the risk characteristic identified by evaluating the EMR information and questionnaire answers is frailty” and “the instantiated pathway relates to reducing risk of postoperative delirium” as disclosed by LD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “identifying, preventing, and treating postoperative complications in elderly patients” (LD:  Page 361, “Introduction”).

Claims 7 and 17:
Amarasingham discloses the method of claim 1 and the apparatus of claim 13, as discussed above.
	
	While Amarasingham does disclose evaluating patient data to determine possible risks or adverse events, Amarasingham does not explicitly disclose (claim 7) “the risk characteristic identified by evaluating the EMR information and questionnaire answers is risk of postoperative delirium” and (claim 17) “the instantiated pathway relates to reducing risk of extended inpatient rehabilitation or non-home discharge.” However, LD 
the risk characteristic identified by evaluating the EMR information and questionnaire answers is risk of postoperative delirium.
Pages 361-365 disclose postoperative delirium as a postoperative complication, with risk factors to be considered during preoperative evaluation discussed on Pages 362-363 and Table 29.3.
the instantiated pathway relates to reducing risk of extended inpatient rehabilitation or non-home discharge.
Page 361, "Delirium" discloses delirium as an indicator of longer postoperative hospital stays and increased likelihood of non-home discharge. Therefore, identifying risk of delirium such as on Pages 362-363 and Table 29.3 also serves to identify risk of extended inpatient rehabilitation or non-home discharge. Prevention is discussed on Pages 364-365 and Table 29.5.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus as disclosed by Amarasingham with “the risk characteristic identified by evaluating the EMR information and questionnaire answers is risk of postoperative delirium” and “the instantiated pathway relates to reducing risk of extended inpatient rehabilitation or non-home discharge” as disclosed by LD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “identifying, preventing, and treating postoperative complications in elderly patients” (LD:  Page 361, “Introduction”).

Claim 8:
Amarasingham discloses the method of claim 1, as discussed above.

	While Amarasingham does disclose evaluating patient data to determine possible risks or adverse events, Amarasingham does not explicitly disclose “the risk characteristic identified by evaluating the EMR information and questionnaire answers is extended inpatient rehabilitation or non-home discharge.” However, LD does disclose this limitation, specifically:
the risk characteristic identified by evaluating the EMR information and questionnaire answers is extended inpatient rehabilitation or non-home discharge.
Page 361, "Delirium" discloses delirium as an indicator of longer postoperative hospital stays and increased likelihood of non-home discharge. Therefore, identifying risk of delirium such as on Pages 362-363 and Table 29.3 also serves to identify risk of extended inpatient rehabilitation or non-home discharge.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Amarasingham with “the risk characteristic identified by evaluating the EMR information and questionnaire answers is extended inpatient rehabilitation or non-home discharge” as disclosed by LD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “identifying, preventing, and treating postoperative complications in elderly patients” (LD:  Page 361, “Introduction”).

Claim 18:
Amarasingham discloses the apparatus of claim 13, as discussed above.
	
Amarasingham does disclose evaluating patient data to determine possible risks or adverse events, Amarasingham does not explicitly disclose “the instantiated pathway relates to reducing risk of anemia.” However, LD does disclose this limitation, specifically:
the instantiated pathway relates to reducing risk of anemia.
Page 371 discloses anemia as a perioperative risk factor to be addressed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Amarasingham with “the instantiated pathway relates to reducing risk of anemia” as disclosed by LD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “identifying, preventing, and treating postoperative complications in elderly patients” (LD:  Page 361, “Introduction”).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Blitz et al. (Preoperative Evaluation Clinic Visit Is Associated with Decreased Risk of In-hospital Postoperative Mortality), hereinafter Blitz. 

Claims 10 and 20:
Amarasingham discloses the method of claim 1 and the apparatus of claim 13, as discussed above. Amarasingham further discloses:
(claim 10)  
[0029], "these data are used to determine the likelihood of occurrence of an adverse event or disease classification via a risk score for selected patients so that they may receive more targeted intervention, treatment, and care…" (i.e. disclosing the patient has at least one risk characteristic).

	While Amarasingham does disclose identifying patient risk and making recommendations, Amarasingham does not explicitly disclose “the recommendation is an in-person preoperative evaluation, rather than a phone screen” and “the instantiated pathway relates to an in-person preoperative evaluation, rather than a phone screen.” However, Blitz does disclose these limitations, specifically:
(claim 10)  the recommendation is an in-person preoperative evaluation, rather than a phone screen.
Page 281, "Materials and Methods" and Appendix 1 disclose identifying patients with risks requiring in-person assessment for preoperative evaluation.
(claim 20)  the instantiated pathway relates to an in-person preoperative evaluation, rather than a phone screen.
See above citation.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus as disclosed by Amarasingham with “the recommendation is an in-person preoperative evaluation, rather than a phone screen” and “the instantiated pathway relates to an in-person preoperative evaluation, rather than a phone screen” as disclosed by Blitz.
Amarasingham in order to “reduce pain, complications, morbidity, and mortality” (Blitz:  Page 280, “What We Already Know about This Topic”).

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Carli et al. (Prehabilitation to Enhance Perioperative Care), hereinafter Carli.

Claims 11 and 21:
Amarasingham discloses the method of claim 1 and the apparatus of claim 13, as discussed above.

	While Amarasingham does disclose identifying patient risk and making recommendations, Amarasingham does not explicitly disclose “the recommendation is pre-surgical prehabilitation to improve robustness in advance of surgery” and “the instantiated pathway relates to improving robustness in advance of surgery.” However, Carli does disclose these limitations, specifically:
(claim 11)  the recommendation is pre-surgical prehabilitation to improve robustness in advance of surgery.
Pages 17-33 disclose prehabilitation to enhance perioperative care.
(claim 21)  the instantiated pathway relates to improving robustness in advance of surgery.
See above citation.
	
Amarasingham with “the recommendation is pre-surgical prehabilitation to improve robustness in advance of surgery” and “the instantiated pathway relates to improving robustness in advance of surgery” as disclosed by Carli.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “enhancing functional capacity of the individual to enable them to withstand an incoming stressor” (Carli:  Page 18, “Surgical Prehabilitation and the Published Evidence”).

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Young (US 2005/0273359 A1). 

Claims 12 and 22:
Amarasingham discloses the method of claim 1 and the apparatus of claim 13, as discussed above.

	While Amarasingham does disclose posing questionnaires and evaluating the answers, Amarasingham does not explicitly disclose “by computer, adjusting further questions to be asked of the patient based at least in part on past questionnaire answers.” However, Young 
by computer, adjusting further questions to be asked of the patient based at least in part on past questionnaire answers.
[0046] and [0047] provide a specific example of further questions being based on past answers.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus as disclosed by Amarasingham with “by computer, adjusting further questions to be asked of the patient based at least in part on past questionnaire answers” as disclosed by Young.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham in order to avoid unnecessary questions and expand on the more relevant questions (Young:  [0049]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Akiboye et al. (Management of Hyperglycemia and Diabetes in Orthopedic Surgery), hereinafter Akiboye. 

Claim 19:
Amarasingham discloses the apparatus of claim 13, as discussed above.

	While Amarasingham does disclose identifying patient risk and making recommendations, Amarasingham does not explicitly disclose “the instantiated pathway relates to reducing risk of diabetes.” However, Akiboye 
the instantiated pathway relates to reducing risk of diabetes.
Whole document discloses the perioperative significance and management of hyperglycemia.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Amarasingham with “the instantiated pathway relates to reducing risk of diabetes” as disclosed by Akiboye.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham because “people having surgery with diabetes and hyperglycemia are at increased risk of post-operative complications” (Akiboye:  Abstract). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213202 A1), hereinafter Amarasingham, in view of Lagoo-Deenadayalan et al. (Common Perioperative Complications in Older Patients), hereinafter LD, further in view of Morita et al. (US 2008/0208631 A1), hereinafter Morita, further in view of Knoop et al. (US 2019/0096509 A1), hereinafter Knoop.

Claim 23:
Amarasingham discloses:
A method, comprising the steps of:
in the memory of a computer, storing a library of electronic templates of pathways for treatment of patients, each pathway being a standardized sets of tasks, 
[0048] discloses a predictive model that provides treatment or therapy recommendations based on the patient's data, which is part of the computer system, such as disclosed in [0029]. This model and associated recommendations necessarily have to be stored in memory.
by computer, evaluating the EMR information and questionnaire answers together to evaluate risk characteristics of the patient and/or appropriateness of care preferences of the patient; and
[0029], "these data are used to determine the likelihood of occurrence of an adverse event or disease classification via a risk score for selected patients so that they may receive more targeted intervention, treatment, and care…"
if the questionnaire assessment indicates the at risk condition for the patient, by computer, recommending to medical staff, the pathway chosen from among the library;
[0048] discloses a predictive model that provides treatment or therapy recommendations based on the patient's data, which can include a course of treatment or therapy (i.e. pathway).
by computer, based on the evaluating, recommending to medical staff of the medical facility, at least one pathway from the library relating to the at risk condition to be implemented by the medical staff in the patient's care;
[0048], disclosing a predictive model that provides treatment or therapy recommendations based on the patient's data.
by computer, instantiating the selected pathway and its orders as orders for the identified patient in a database of orders, and populating the instantiated orders with data to particularize the instantiated orders to the specific patient and the specific patient's medical condition, the data obtained by the computer in a query to an electronic medical record of the patient
Figure 7, step 116, for example, discloses "activate intervention" (i.e. instantiating the pathway). [0067] discloses a dashboard user interface for interactive requests for views, reports, and presentations of extracted data and risk score calculations from an operational database within the system, including...automated order generation of orders authorized by a care provider's healthcare environment and state and national guidelines, with these orders pertaining to the patient's care, such as the course of treatment or therapy recommendations as discussed in [0048], these recommendations and associated orders being based on the patient's data as also discussed in [0048], which includes EMR data as in [0030].
	
While Amarasingham does disclose posing questionnaires and evaluating the answers, Amarasingham does not explicitly disclose “automatically, by computer, as part of routine pre-surgical evaluation by a hospital, in response to receiving a referral of a patient to a physician for a multi-encounter medical procedure, retrieving information from a patient's electronic medical record (EMR) stored in an electronic medical record system of a medical facility, and evaluating the patient's EMR for conditions suggesting the possibility of an at risk condition for the patient, at least one condition under evaluation being frailty.” However, LD 
automatically, by computer, as part of routine pre-surgical evaluation by a hospital, in response to receiving a referral of a patient to a physician for a multi-encounter medical procedure, retrieving information from a patient's electronic medical record (EMR) stored in an electronic medical record system of a medical facility, and evaluating the patient's EMR for conditions suggesting the possibility of an at risk condition for the patient, at least one condition under evaluation being frailty;
Amarasingham Figure 3 illustrates an example timeline of a multi-encounter medical procedure. [0030] discloses retrieving information from a patient's EMR from the system of a medical facility. LD Page 361, "Introduction" discloses performing a perioperative risk assessment (i.e. questionnaire) with subsequent Pages 361-366 disclosing "Age-Related Complications." In light of [0009] of applicant's originally filed specification which discloses frailty being determined by age, "Age-Related Complications" satisfies frailty, which is also explicitly discussed on Pages 365, 366, and 371 of LD.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Amarasingham with the above limitation as disclosed by LD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham for “identifying, preventing, and treating postoperative complications in elderly patients” (LD:  Page 361, “Introduction”).

While Amarasingham does disclose utilizing patient electronic medical records, Amarasingham does not explicitly specify “by computer, assembling a database record in a patient electronic medical record (EMR) database, the record reflecting medical encounters of a patient and assembling them into a plurality of medical episode records for the patient, the episodes relating to corresponding medical conditions of the patient, each episode record storing information relating to care encounters of that episode relating to treatment of the corresponding condition” and “storing the database record in a database of patient episode database, designed to permit longitudinal retrieval of encounters of an episode.” However, Morita does disclose these limitations, specifically:
by computer, assembling a database record in a patient electronic medical record (EMR) database, the record reflecting medical encounters of a patient and assembling them into a plurality of medical episode records for the patient, the episodes relating to corresponding medical conditions of the patient, each episode record storing information relating to care encounters of that episode relating to treatment of the corresponding condition;
[0025] discloses associating EMR data in a variety of manners, such as by patient encounter, time/date range, problem, procedure, etc…
storing the database record in a database of patient episode database, designed to permit longitudinal retrieval of encounters of an episode;
[0079] discloses storing the medical data in data storage, which as in [0077] can be a database.

Amarasingham with the limitations discussed above as disclosed by Morita.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham in order to satisfy the need “for systems and methods that allow users to view an entire patient context” (Morita:  [0009]) and to decrease clutter to increase visualization of associations between data (Morita:  [0025]).

While Amarasingham does disclose administering of a questionnaire, Amarasingham does not specifically disclose administering of the questionnaire “in response to the EMR evaluation.” However, Knoop does disclose this limitation, specifically:
in response to the EMR evaluation determining that the patient is possibly at risk, by computer, posing a questionnaire to all patients for specified classes of procedures, the patients meeting specified criteria for possible risk, the questionnaire being specifically diagnostic for the at risk condition and/or appropriateness of care preferences of the patient, and obtaining the patient's answers to questions of the questionnaire;
Knoop [0066] discloses administering a questionnaire based on, for example, a patient's EMR, to further assess health risk, such as in [0069] and [0070]. [0069] discloses determining an associated score for the possible health risk. Amarasingham [0048] discloses a predictive model that provides treatment or therapy recommendations based on the patient's data, which can include a course of treatment or therapy (i.e. pathway), where the evaluation can be preoperative, as demonstrated by the timeline of Figure 3.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Amarasingham with the limitations discussed above as disclosed by Knoop.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amarasingham in order to allow “an accurate assessment of health risk to a patient” (Knoop:  [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iyer et al. (US 2017/0147759 A1)
Discloses a perioperative healthcare management system to improve the coordination and sharing of information when screening, assessing and treating sleep apnea for patients about to undergo surgery. 
Nawana et al. (US 2016/0338685 A1)
Discloses a system for tracking a patient through medical treatment, including recommending diagnoses, surgical and non-surgical treatments, and recovery from the treatments based on patient data.
Silverman (US 2020/0381127 A1)
Discloses a method and system for assessing a patient’s health and perioperative risk.
Soll et al. (US 2010/0198755 A1
Discloses a system that analyzes patient information to diagnose and educate a patient, including keeping a continuous record of the patient’s visits and problems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626